Title: To Thomas Jefferson from William Woods, 8 December 1808
From: Woods, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Baltimore 8 Decr. 1808
                  
                  I wish to trouble you with a few thoughts that have frequently occupied my mind it’s not without a recolection that your Various and heavy duties must press you on every side especialy at this momentous and awful crisis I have been looking forward and contemplating how our domestic & home manafacture’s could be suported and maintained and there is two or three great difficulties which has presented themselves to my view Vizt the want of Wool Hemp & Flax and from the information I have there is too great an appearance of a very Scanty suply of all these essential materials and Sure I am in my opinion that could this Country be brought to adopt & execute to their full power and extent of their resourses home manafacturies it would tend exceedingly to Our happiness and Independence
                  Therefore could you but spare a few moments to look at the subject and devise some plan in order to encourage and promote the groth of (I Say) these essential articles it would certainly add to the many and great services already rendered by you to your happy Country query would it be in the power of Congress to offer and give a premium to encourage the increase of the best kind of Sheep &c &c
                  you will no doubt excuse my freedom as I can assure you it is well meant from Yrs to love & Serve
                  
                     Wr. Woods
                     
                  
                  
                     ps. although you know & have known these things yet I write by way of remembrance to put you in mind May the God of Love Keep guide & Bless and Save you Eternally through his dear son Jesus Christ Amen
                  
                  
                     W W
                  
               